PER CURIAM.
Petitioner, in proper person, has filed herein a petition for writ of habeas corpus. This is the fifth time that this case has appeared before this Court. In 1964 the Public Defender initiated a direct appeal on behalf of the petitioner herein. Since that time three petitions for writs of habeas corpus have been filed in the Court by the petitioner herein all of which have been denied. Petitioner has now filed a fourth petition for writ of habeas corpus. Our examination of the present petition convinces us that it should be disposed of in the same manner as the three prior petitions. Accordingly, the petition for writ of habeas corpus filed herein on May 31, 1974 is hereby denied.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.